Order filed October 04, 2011




                                                  In The

                              Fourteenth Court of Appeals
                                              ____________

                                          NO. 14-10-00440-CR
                                          NO. 14-10-00441-CR
                                            ____________

                          SIR JOSHTON STA VOHN MARTIN, Appellant

                                                     V.

                                  THE STATE OF TEXAS, Appellee


                              On Appeal from the 185th District Court
                                        Harris County, Texas
                             Trial Court Cause No. 1212862 and 1212863


                                                 ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of States exhibits 16 and 57.

       The clerk of the 185th District Court is directed to deliver to the Clerk of this court the original
of States exhibits 16 and 57, on or before October 12, 2011. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of States exhibits 16 and 57, to
the clerk of the 185th District Court.



                                                  PER CURIAM